Case 2:19-cv-20853-WJM-MF Document1 Filed 11/27/19 Page 1 of 4 PagelD: 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA
Plaintiff
CIVIL NO.
VS.

MST Acquisition Group, LLC

Defendant

 

COMPLAINT

The United States of America, on behalf of its Agency, the Department of
Treasury, by its specially appointed counsel KML Law Group, P.C., represents as
follows:

1. This Court has jurisdiction pursuant to 28 U.S.C. 1345.

2. The last-known address of the Defendant, MST Acquisition Group, LLC
is 259 Goffle Road, Hawthorne, NJ 07506.

3. Defendant owes Plaintiff the principal sum of $898.21, plus interest of
$229.89, plus a penalty in the amount of $204.50, plus the administrative costs in the
amount of $480.78, for a total of $1,813.23. A true and correct copy of the Certificate of
Indebtedness is attached as Exhibit “A” (“Certificate of Indebtedness”).

4, Defendant owes Plaintiff the principal sum of $363.34, plus interest of
$1.09, plus a penalty in the amount of $1.09, plus the administrative costs in the amount
of $124.36, for a total of $489.88. A true and correct copy of the Certificate of

Indebtedness is attached as Exhibit “A” (“Certificate of Indebtedness’).

 
Case 2:19-cv-20853-WJM-MF Document1 Filed 11/27/19 Page 2 of 4 PagelD: 2

5. Defendant owes Plaintiff the principal sum of $200.00, plus interest of
$62.88, plus a penalty in the amount of $55.89, plus the administrative costs in the
amount of $115.02, for a total of $433.79. A true and correct copy of the Certificate of
Indebtedness is attached as Exhibit “A” (“Certificate of Indebtedness”).

6. Defendant owes Plaintiff the principal sum of $3,684.85, plus interest of
$1,326.08, plus a penalty in the amount of $1,178.75, plus the administrative costs in the
amount of $1,978.14, for a total of $8,167.82. A true and correct copy of the Certificate
of Indebtedness is attached as Exhibit “A” (“Certificate of Indebtedness”).

7. Defendant owes Plaintiff the principal sum of $3,684.85, plus interest of
$1,303.60, plus a penalty in the amount of $1,158.76, plus the administrative costs in the
amount of $1,964.57, for a total of $8,111.78. A true and correct copy of the Certificate
of Indebtedness is attached as Exhibit “A” (“Certificate of Indebtedness”).

8. Demand has been made upon Defendant by Plaintiff for the sum due but
the amount due remains unpaid.

WHEREFORE, the plaintiff demands judgment against Defendant as follows;

(A) In the amount of $19,016.50 with interest from April 10, 2019.

(B) Plus filing fee allowed pursuant to 28 U.S.C., Section 1914 in the sum
of $150.00.

(C) Interest to accrue to the date of judgment..

(D) Interest from the date of judgment at the legal rate of interest in effect
on the date of judgment until paid in full.

(E) Costs of suit.

 
Case 2:19-cv-20853-WJM-MF Document1 Filed 11/27/19 Page 3 of 4 PagelD: 3

Notice is hereby given to Defendant that Plaintiff intends to seek satisfaction of

any judgment rendered in it favor in this action from any debt accruing.

United States of America by and through
Its specially assigned counsel
KML Law Group, P.C.

Rebecca A. Solarz, Esquir
701 Market Street, Suite 5000
Philadelphia, PA 19106
Phone: 215-825-6327

RSolarz@kmllawgroup.com

 
 

 
Case 2:19-cv-20853-WJM-MF Document1 Filed 11/27/19 Page 4 of 4 PagelD: 4

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA
Plaintiff CIVIL NO.

VS.

MST Acquisition Group, LLC

 

Defendant

EXHIBITS

“A” CERTIFICATE OF INDEBTEDNESS

 
Case 2:19-cv-20853-WJM-MF Document 1-1 Filed 11/27/19 Page 1 of 1 PagelD: 5
JS 44 (Rev. 12/12) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

   
 
 

 

L (a) PLAINTIFFS
The United States of America

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
KML Law Group, P.C. -- Rebecca A. Solarz, Esquire
701 Market Street, Ste 5000, Philadelphia, PA 19106
215-825-6327; RSolarz@kmllawgroup.com

DEFENDANTS

MST Acquisition Group, LLC
259 Goffle Road

Hawthorne, NJ 07506

 

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION O]
THE TRACT OF LAND INVOLVED.

NOTE:

Attomeys (if Known)

 

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

X 1. US. Government

Plaintiff

3 Federal Question
(U.S. Government Not a Party)

2 U.S. Government
Defendant

4 Diversity
(Indicate Citizenship of Parties in Item II)

 

IV. NATURE OF SUIT (Place an “X” in One Box Only)

 
 

 

 

 

   
  

  
 

     

Ti.

CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
PTF DEF PTF DEF
Citizen of This State 1X 1 Incorporated or Principal Place 4 4
of Business In This State

Citizen of Another State 2 2 Incorporated and Principal Place 5 5
of Business In Another State

Citizen or Subject of a 3 3 Foreign Nation 6 6

Foreign Country

     

  

TATUTES

 
 
    

  

     

   

110 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 400 State Reapportionment
130 Miller Act 315 Airplane Product Product Liability 690 Other 28 USC 157 410 Antitrust
140 Negotiable Instrument Liability 367 Health Care/ 430 Banks and Banking
£150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical [ j RIGHTS 450 Commerce
& Enforcement of Judgment Slander Personal Injury 820 Copyright: 460 Deportation
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent 470 Racketeer Influenced an
~ 152 Recovery of Defaulted Liability 368 Asbestos Personal 840 Trademark Corrupt Organizations
Student Loans 340 Marine Injury Product 480 Consumer Credit
(Excludes Veterans) 345 Marine Product Liability ECURITY —-_ | 490 Cable/Sat TV
153 Recovery of Overpayment Liability PERSONAL PROPERTY 710 Fair Labor Standards 861 HIA (1395ff) 850 Securities/Commodities
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud Act 862 Black Lung (923) Exchange
160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending 720 Labor/Management 863 DIWC/DIWW (405(g)) 890 Other Statutory Actions
190 Other Contract Product Liability 380 Other Personal Relations 864 SSID Title XVI 891 Agricultural Acts
195 Contract Product Liability 360 Other Personal Property Damage 740 Railway Labor Act 865 RSI (405(g)) 893 Environmental Matters
196 Franchise Injury 385 Property Damage 751 Family and Medical 895 Freedom of Information
362 Personal Injury - Product Liability Leave Act Act
Medical Malpractice 790 Other Labor Litigation 896 Arbitration
__| REAL PROPERTY | _CIVILRIGHTS —_| PRISONER) i 791 Employee Retirement ‘DE UITS | 899 Administrative Procedur
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: Income Security Act 870 Taxes (US. Plaintiff Act/Review or Appeal o
220 Foreclosure 441 Voting 463 Alien Detainee or Defendant) Agency Decision
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate 871 IRS—Third Party 950 Constitutionality of
240 Torts to Land 443 Housing/ Sentence 26 USC 7609 State Statutes
245 Tort Product Liability Accommodations 530 General
290 All Other Real Property 445 Amer. w/Disabilities 535 Death Penalty - |
Employment Other: 462 Naturalization Application
446 Amer. w/Disabilities 540 Mandamus & Other 465 Other Immigration
Other 550 Civil Rights Actions
448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

V. ORIGIN (lace an “X” in One Box Only)
1 Original 2 Removed from
Proceeding State Court

3 Remanded from
Appellate Court

28 U.S.C. 1345

Brief description of cause:
Enforced Collections

VI. CAUSE OF
ACTION

 

4 Reinstated or
Reopened.

6 Multidistrict
Litigation

5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

 

 

 

 

Vil. REQUESTED IN CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes X No
VUL RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKET ER
DATE a SIGNATURE OF ATTORNEY OF RECORD
[\FL [A \
FOR OFFICE USE ONLY \ LS

 
Case 2:19-cv-20853-WJM-MF Document 1-2 Filed 11/27/19 Page 1 of 4 PagelD: 6

 

U.S. DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCAL SERVICE
WASHINGTON, DC 20227

ACTING ON BEHALF OF
FEDERAL COMMUNICATIONS COMMISSION
CERTIFICATE OF INDEBTEDNESS

MST Acquisition Group, LLC
259 Goffle Road
Hawthorne, NJ 07506

EIN:

Agency Nos.:

| hereby certify, as part of my duties with the U.S. Department of the Treasury (Treasury), including referring matters to
the U.S. Department of Justice (DOJ) for litigation, | am a custodian of records of certain files sent by the Federal
Communications Commission (FCC) to Treasury for collection actions. As a custodian of records for Treasury, | have care
and custody of records relating to the five (5) owed by MST Acquisition Group, LLC, (DEBTOR) to FCC.

The information contained in this Certificate of Indebtedness is based on documents created by an employee or
contractor of FCC based on his/her knowledge at or near the time the events were recorded, including the review of the
delinquency of overpayments, or by an employee or contractor of Treasury based on his/her knowledge at or near the
time the events were recorded, including the review of the delinquency of overpayments. Treasury’s regular business
practice is to receive, store and rely on the documents provided by FCC, when, debts are referred to Treasury for
collection activities, including litigation.

FCC referred the claims to Treasury’s Bureau of the Fiscal Service, Debt Management Services (DMS) for litigation and
collection between March 26, 2014 — December 5, 2014. Further, | certify that | am familiar with Treasury’s record
keeping practices, including the receipt of files from FCC.

- Case #1
On November 15, 2013, FCC determined the DEBTOR was delinquent for regulatory fees for fiscal year 2012 - 2013 in
the amount of $9,212.46 with an annual interest rate of 6.75% and an annual penalty rate of 6.00%. FCC sent the
DEBTOR letters advising of the delinquency and requesting payment to no avail.

On March 28, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of $898.21 with daily
interest of $0.17 and daily penalty of $0.15. As of April 10, 2019, the DEBTOR is indebted to the United States in the
amounts stated as follows:

Principal: S 898.21
Interest (@6.75%): S 229.89
Penalty (@6.00%): S 204.35
Administrative Costs: $ 480.78
Total: $ 1,813.23

 
Case 2:19-cv-20853-WJM-MF Document 1-2 Filed 11/27/19 Page 2 of 4 PagelD: 7

 

U.S. DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCAL SERVICE
WASHINGTON, DC 20227

ACTING ON BEHALF OF
FEDERAL COMMUNICATIONS COMMISSION
CERTIFICATE OF INDEBTEDNESS

 

— Case #2
On November 29, 2013, FCC determined the DEBTOR was delinquent for regulatory fees for fiscal year 2012 - 2013 in
the amount of $1,596.71 with an annual interest rate of 0.06% and an annual penalty rate of 0.06%, FCC sent the
DEBTOR letters advising of the delinquency and requesting payment to no avail.

On March 28, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of $363.34 with daily
interest of $0.06 and daily penalty of $0.06. As of April 10, 2019, the DEBTOR is indebted to the United States in the
amounts stated as follows:

Principal: S 363.34
Interest (@0.06%): S 1.09
Penalty (@0.06%): S 1.09
Administrative Costs: $ 124.36
Total: $ 489.88

— Case #3
On July 15, 2014, FCC determined the DEBTOR was delinquent for regulatory fees for fiscal year 2012 - 2013 in the
amount of $204.00 with an annual interest rate of 6.00% and an annual penalty rate of 6.00%. FCC sent the DEBTOR
letters advising of the delinquency and requesting payment to no avail.

On March 28, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of $200.00 with daily
interest of $0.03 and daily penalty of $0.03. As of April 10, 2019, the DEBTOR is indebted to the United States in the
amounts stated as follows:

Principal: § 200.00
Interest (@6.75%): S 62.88
Penalty (@6.00%): S 55.89
Administrative Costs: $ 115.02
Total: S 433.79

 
Case 2:19-cv-20853-WJM-MF Document 1-2 Filed 11/27/19 Page 3 of 4 PagelD: 8

 

U.S. DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCAL SERVICE
WASHINGTON, DC 20227

ACTING ON BEHALF OF
FEDERAL COMMUNICATIONS COMMISSION
CERTIFICATE OF INDEBTEDNESS

— Case #4
On December 16, 2013, FCC determined the DEBTOR was delinquent for regulatory fees for fiscal year 2012 - 2013 in the
amount of $3,684.85 with an annual interest rate of 6.75% and an annual penalty rate of 6.00%. FCC sent the DEBTOR
letters advising of the delinquency and requesting payment to no avail.

On March 28, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of $3,684.85 with daily
interest of $0.68 and daily penalty of $0.61. As of April 10, 2019, the DEBTOR is indebted to the United States in the
amounts stated as follows:

Principal: S 3,684.85

Interest (@6.75%): S 1,326.08

Penalty (@6.00%): § 1,178.75

Administrative Costs: $ 1,978.14

Total: S 8,167.82
— Case #5

On January 16, 2014, FCC determined the DEBTOR was delinquent for regulatory fees for fiscal year 2012 - 2013 in the
amount of $3,684.85 with an annual interest rate of 6.75% and an annual penalty rate of 6.00%. FCC sent the DEBTOR
letters advising of the delinquency and requesting payment to no avail.

On March 28, 2019, DMS referred the claim to DOJ for litigation and collection in the amount due of $3,684.85 with daily
interest of $0.68 and daily penalty of $0.61. As of April 10, 2019, the DEBTOR is indebted to the United States in the
amounts stated as follows:

Principal: S 3,684.85
Interest (@6.75%): S$ 1,303.60
Penalty (@6.00%):  $ 1,158.76
Administrative Costs: $ 1,964.57
Total: S$ 8,111.78

 
Case 2:19-cv-20853-WJM-MF Document 1-2 Filed 11/27/19 Page 4 of 4 PagelD: 9

 

U.S. DEPARTMENT OF THE TREASURY
BUREAU OF THE FISCAL SERVICE
WASHINGTON, DC 20227

ACTING ON BEHALF OF
FEDERAL COMMUNICATIONS COMMISSION
CERTIFICATE OF INDEBTEDNESS

The balances stated in the case(s) listed above are current as of April 10, 2019, including any applicable interest,

penalties, administrative fees, and DMS & DOJ fees (pursuant to 31 U.S.C. 3717(e) and 3711(g)(6), (7); 31 C.F.R. 285.12(j)
and 31 C.F.R. 901.1(f}; and 28 U.S.C. 527, note).

Pursuant to 28 U.S.C. § 1746(2), | certify under penalty of perjury that the foregoing is true and correct to the best of my
knowledge and belief based upon information provided by the FCC and information contained in Treasury’s records.

x Aabtsl Allom 2

April 10, 2019

 

Signed by: Ashleigh N. Edmonds
Ashleigh Edmonds
Financial Program Specialist
U.S. Department of the Treasury
Bureau of the Fiscal Service
